COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Joe Payton Lee v. Rita Lemons

Appellate case number:     01-15-00207-CV

Trial court case number: 2000-34109

Trial court:               151st District Court of Harris County

        The record in this appeal was originally due on April 1, 2015. The clerk’s record was
filed on April 2, 2015, but the reporter’s record has not been filed. On May 12, 2015, the Clerk
of this Court notified appellant that the court reporter responsible for preparing the record in this
appeal had informed the Court that appellant had not (1) requested a reporter’s record or (2) paid,
or made arrangements to pay, for the reporter’s record. See TEX. R. APP. P. 35.3(b). The Clerk
further notified appellant that unless he provided written evidence that he has paid, or made
arrangements to pay, for the reporter’s record, or provided proof that he is entitled to proceed
without payment of costs by June 11, 2015, the Court might consider the appeal without a
reporter’s record. See TEX. R. APP. P 37.3(c). Appellant failed to respond to the notice.
       Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id. Appellant’s brief is ORDERED to be filed within 30
days of the date of this order. See TEX. R. APP. P. 38.6(a).


       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court


Date: August 13, 2015